DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 and 06/15/2020 was filed after the mailing date of the Application on 04/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	The recitation “a vacuum valve for regulating a volume or mass flow and for the gas-tight closure of a process volume and of a regulating unit” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II):
 	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the 
 	As evidenced by the explanation given below, the claimed structure finds their equivalents in the reference(s) applied.  As such the valve (10) of the valve system  of Engel is readable as a “vacuum valve for regulating a volume or mass flow and for the gas-tight closure of a process volume and of a regulating unit”.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel (CA 2,129,470).
With regards to claim 1:	Engel discloses (refer to Fig. 1 below) a valve system comprising a vacuum valve (10) for regulating a volume or mass flow and for the gas-tight closure of a process volume and of a regulating unit, wherein the vacuum valve (10) comprises
 	a valve seat (page 4, lines 13-14) having a valve opening defining an opening axis and a first sealing surface surrounding the valve opening,
 	a valve closure (page 4, line 13) for substantially gas-tight closing of the valve opening with a second sealing surface corresponding to the first sealing surface, and
  	a drive unit (12) coupled to the valve closure and configured such that the valve closure
can be varied and adjusted in a defined manner for providing respective valve  opening states which depend on respective states of the valve closure, and
is adjustable from an open position, in which the valve closure at least partially releases the valve opening, to a closed position, in which the first sealing surface is pressed against the second sealing surface and closes the valve opening substantially gas-tight, and back again (page 4, lines 16-25), and 

wherein
the regulating unit (14) has a checking functionality for monitoring the regulating process, which checking functionality is configured such that when the checking functionality is carried out
a series of states of the valve closure is detected over at least a time segment of the regulating process in the course of the execution of the regulating process and this series is stored as current regulating data,
the current regulating data are compared with certain determined target regulating data, and
process information is generated based on the comparison of the current control data with the target regulating data (page 5, lines 10-19).
With regards to claim 2:
 	Engel discloses (page 4, lines 26-30) the valve system according to claim 1, wherein
 	the process parameter is embodied by pressure information for the process volume,
 	the target variable is a target pressure for a specific operation of the process volume, and
 	the currently determined regulating variable represents a current pressure in the process volume.

    PNG
    media_image1.png
    1088
    852
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 3:
 	Engel discloses (page 4, lines 26-30) the valve system according to claim 1, wherein
 	the target variable is a target pressure for a specific operation of the process volume, and
 	the currently determined regulating variable indicates a current media inflow into the process volume, wherein the currently determined regulating variable is embodied by a current pressure inlet variable.
With regards to claim 4:
 	Engel discloses (page 4, line 26 to page 6, line 2) the valve system according to claim 1, wherein the regulating unit has a learning functionality for generating the target regulating data, wherein the learning functionality is configured such that, when it is carried out,
 	respective target states of the valve closure are detected over at least one time segment each of a respective regulating cycle for performing a number of regulating cycles corresponding to a target operation for the regulating process, and
 	the detected target states of the valve closure are stored with reference to respective time segments of the regulating cycle as the target regulating data.
With regards to claim 5:
 	Engel discloses (page 4, line 26 to page 6, line 17) the valve system according to claim 1, wherein the process information is generated by the comparison of the current regulating data with the determined target regulating data in such a way that the process information has information relating to process integrity for the regulating process, wherein an undesirable process state can be identified on the basis of the process information, undesirable mass inflow during the regulating process, wherein the existence of a leak in the process volume can be identified.
With regards to claim 6:
 	Engel discloses (refer to Fig. 5-10 of Engel) the valve system according to claim l, wherein the current regulating data  and/or the target regulating data represent the current course or a target course of the regulating process, and/or
 	are recorded in the form of a respective regulating curve.
With regards to claim 7:
Engel discloses (refer to Fig, 2 of Engel) the valve system according to claim 1, wherein the process information  comprises an output signal (54) and the output signal is generated acoustically or visually and/or
 	has quality information indicating a quality for the regulating process and a user output, error information or an alarm signal, can be generated on the basis of this quality information.
With regards to claim 8:
 	Engel discloses (page 4, line 26 to page 6, line 17) the valve system according to claim 1 wherein with the currently determined regulating variable an outlet information is stored or is currently determined, wherein the outlet information indicates which mass or which volume of a medium flows out of the process volume per unit of time and as a function of the state of the valve closure.
With regards to claim 9:
 	Engel discloses (page 4, line 26 to page 6, line 17) the valve system according to claim 1 wherein the checking functionality is configured in such a way that, depending on the process information, the regulating process is automatically adapted by selectively changing the currently determined regulating variable or the target variable by setting an offset.

With regards to claim 10:
 	Engel discloses (page 4, line 26 to page 6, line 17) the valve system according to claim 1 wherein the state of the valve closure 
 	indicates a position of the valve closure effected by the drive unit (12) relative to the valve seat, and/or
 	indicates a current opening cross-section of the valve opening as a function of the valve closing position.
With regards to claim 11:
 	Engel discloses the valve system according to claim 1 wherein the vacuum valve (10) and the regulating unit (14) are of integrated design.
With regards to claim 12:
 	Engel discloses (refer to Fig. 1 above) the valve system according to claim 1 
 	wherein the regulating unit (14) is formed structurally separate from the vacuum valve (10) and is in communication connection with the vacuum valve (10), wherein a wireless radio connection or a wired connection is provided.
With regards to claim 13:
 	Engel discloses (refer to Fig. 1 above) the valve system according to claim 1 wherein the regulating unit (14) is connected 
 	to a pressure sensor (34) and an output signal of the pressure sensor provides the currently determined regulating variable, and/or
 	to a mass flow meter (38) or a mass flow control unit and an output signal of the mass flow meter or the mass flow control unit provides the currently determined regulating variable.
With regards to claim 14:
In making and/or using the device of Engel, one would necessary perform the method for checking a regulated operation of a vacuum valve (10), wherein the vacuum valve (10) is designed to regulate a volume or mass flow and to close a process volume in a gas-tight manner and comprises

 	a valve closure (page 4, line 13) for substantially gas-tight sealing the valve opening with a second sealing surface corresponding to the first sealing surface, and
 	a drive unit (12) coupled to the valve closure and configured such that the valve closure
can be varied and adjusted in a defined manner for providing respective valve opening states which depend on respective states of the valve closure, and
is adjustable from an open position, in which the valve closure at least partially  opens the valve opening, to a closed position, in which the first sealing surface is pressed against the second sealing surface and closes the valve opening substantially gas-tight, and back again (page 4, lines 16-25), and wherein 
a regulating process (14) is carried out by actuating the drive unit based on a currently determined regulating variable for a process parameter and a target variable (page 4, line 26 to page 5, line 9), wherein a specific variation or setting of the valve opening state is provided, as a result of which the regulating variable is approximated to the target variable by a change in state of the valve closure brought about in this way, wherein
a series of states of the valve closure is detected over at least a time segment of the regulating process in the course of the execution of the regulating process and this series is stored as current regulating data, the current regulating data are compared with certain determined target regulating data, and
process information is generated based on the comparison of the current regulating data with the determined target regulating data (page 5, lines 10-19).
With regards to claim 15:
 	Engel discloses (page 4, line 26 to page 5, line 19) a computer program product (PID) which is stored on a machine-readable carrier (ROM-48, RAM-50), in a memory unit of a valve system, with program code for carrying out or controlling at least the following steps
 	carrying out a regulating process,
 	recording the series of states of the valve closure,
 	comparing the current regulating data with the target regulating data, and
 	generating the process information,
 	wherein the program is executed in an electronic data processing unit (DSP 46)), in a regulating unit (14), of the valve system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753